Exhibit 21.1 Prosperity bancshares, inc. list of subsidiaries Direct Subsidiaries Jurisdiction of Organization Parent Entity Prosperity Interim Corporation Texas Prosperity Bancshares, Inc. Prosperity Statutory Trust II Connecticut Prosperity Bancshares, Inc. Prosperity Statutory Trust III Connecticut Prosperity Bancshares, Inc. Prosperity Statutory Trust IV Connecticut Prosperity Bancshares, Inc. SNB Capital Trust IV Connecticut Prosperity Bancshares, Inc. TXUI Statutory Trust III Connecticut Prosperity Bancshares, Inc. TXUI Statutory Trust IV Delaware Prosperity Bancshares, Inc. FVNB Capital Trust II Delaware Prosperity Bancshares, Inc. FVNB Capital Trust III Delaware Prosperity Bancshares, Inc. F&M Statutory Trust I Connecticut Prosperity Bancshares, Inc. F&M Statutory Trust II Connecticut Prosperity Bancshares, Inc. F&M Statutory Trust III Delaware Prosperity Bancshares, Inc. Indirect Subsidiaries Jurisdiction of Organization Parent Entity Prosperity Bank Texas Prosperity Bancshares, Inc. Coppermark Card Services, Inc. Oklahoma Prosperity Bank Citizens Insurance Agency of Texas, Inc. Texas Prosperity Bank HSUMY, Inc. Oklahoma Prosperity Bank
